National Union Fire Ins. Co. of Pittsburgh, PA v Jackson Tr. Auth. (2015 NY Slip Op 03054)





National Union Fire Ins. Co. of Pittsburgh, PA v Jackson Tr. Auth.


2015 NY Slip Op 03054


Decided on April 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2015

Tom, J.P., Sweeny, Renwick, Andrias, JJ.


14745 160991/13

[*1] National Union Fire Insurance Company of Pittsburgh, PA, as subrogee of Madison Haywood Development Services, Inc., Plaintiff-Respondent,
vJackson Transit Authority, Defendant-Appellant.


Fixler & LaGattuta, LLP, New York (Jason L. Fixler of counsel), for appellant.

Order, Supreme Court, New York County (Anil C. Singh, J.), entered February 5, 2014, which denied defendant's motion to dismiss for lack of jurisdiction, unanimously reversed, on the law, with costs, and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Plaintiff, who submitted only an attorney's affirmation, which was on "information and belief," and did not even identify the source of that information and belief, failed to make a sufficient start to entitle it to jurisdictional discovery to oppose defendant's motion to dismiss (SNS Bank v Citibank, 7 AD3d 352, 353-354 [1st Dept 2004]). Moreover, on their face,
plaintiff's speculative allegations, many of them referring to supposed past contacts with this State, did not suffice to confer jurisdiction over the defendant, in any event (see Daimler AG v Bauman, 134 S Ct 746, 761 (2014)).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2015
DEPUTY CLERK